Title: From John Adams to the Freeholders and Other Inhabitants of the Towns and Districts of Massachusetts Bay, 10 December 1774
From: Adams, John,Hancock, John,Hawley, Joseph,Warren, Joseph,Dexter, Samuel,Ward, Artemas,Warren, James,Heath, William,Lee, Jeremiah,Church, Benjamin,Holten, Samuel,Gerry, Elbridge,Tyng, John,Robinson, Lemuel,Foster, Jedediah,Gorham, Nathaniel,Cushing, Thomas,Adams, Samuel,Paine, Robert Treat,Massachusetts Provincial Congress
To: Boston Gazette (newspaper)


      
      Cambridge,10 December 1774. printed: Mass. Provincial Congress, Jours.William Lincoln, ed., The Journals of Each Provincial Congress of Massachusetts in 1774 and 1775, and of the Committee of Safety, Boston, 1838., p. 69–72. Prepared by a committee appointed 12 October, originally composed of fifteen members: John Hancock, Joseph Hawley, Joseph Warren, Samuel Dexter, Artemas Ward, James Warren, William Heath, Jeremiah Lee, Benjamin Church, Samuel Holten, Elbridge Gerry, John Tyng, Lemuel Robinson, Jedediah Foster, Nathaniel Gorham (sameWilliam Lincoln, ed., The Journals of Each Provincial Congress of Massachusetts in 1774 and 1775, and of the Committee of Safety, Boston, 1838., p. 16–17). Eventually all four delegates from Massachusetts to the Continental Congress were added to this committee.
      Although the address to the people expressed “confidence in the wisdom, justice, and goodness” of the King, it expressed fear that the future policies of the British government would bring no relief because enemies had managed “to fill the court and kingdom of Great Britain with falsehoods and calumnies” against Massachusetts. It was thought virtually certain that the impact of the measures against Britain recommended by the Continental Congress, if carefully enforced, would bring relief in time, but not without a concerted effort by the mother country to divide Americans. Meanwhile, a well supplied and disciplined militia must not be neglected if an “arbitrary ministry” was not to destroy American rights.
      By order of the congress, the address was printed in the Boston newspapers (first appearing in the Boston Gazette, 12 December) and in broadside form (EvansCharles Evans and others, comps., American Bibliography: A Chronological Dictionary of All Books, Pamphlets and Periodical Publications Printed in the United States of America [1639–1800], Chicago and Worcester, 1903–1959; 14 vols., No. 13422).
     